Exhibit 10.3


 

 
EXCLUSIVE SALES AND
MARKETING AGREEMENT





By and Between





National Coffee Service & Vending
And
 
 
[Jammin Java Corp]

 










April 25, 2011


 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXCLUSIVE SALES AND MARKETING AGREEMENT
 
This Exclusive Sales and Marketing Agreement (this “Agreement”) is entered into
this 25th day of April, 2011 by and between National Coffee and Service Vending
(hereinafter “NCSV”), a FL LLC with its registered address at 2620 Carter Lane
Lake Worth, FL 33460, and Jammin Java Corp. (hereinafter “JJ”), a Nevada
Corporation, with its registered address 8200 Wilshire Blvd, #200, Beverly
Hills, CA 91211.  NCSV and JJ are sometimes collectively referred to herein as
the “Parties” or individually as a “Party”.


WHEREAS, NCSV is a well established sales organization of Coffee in the United
States for office coffee services (“Territory”).


WHEREAS, JJ are the producers of the “Jammin Java Coffee” brand of roasted
coffees (the “Product”) for which they require a sales and marketing partner
within the Territory;


NOW, THEREFORE, the Parties hereby agree as follows:


1.  
Appointment of Exclusive Agent.  JJ hereby appoints NCSV as their agents and
distributors covering the Product within the Territory.  Sub-agents and
sub-distributors may be granted the right to market the Product within the
Territory by the mutual agreement of the Parties in writing.  This contract
allows NCSV the exclusive rights to sell Jammin Java products under the terms
and conditions of this Agreement within the United States of America in the
Office Coffee, Vending, Office Products, Water and other industries featuring a
“break room” division, and offshoots thereof (the “Territory”). This Agreement
also includes distribution companies that service these industries. The Parties
will enter into a separate non-exclusive agreement for NCSV to receive rights in
connection with the hospitality, e-retail and foodservice segments.



2.  
Operations.  NCSV shall be responsible on behalf of the operations for marketing
and distribution of the Product within the Territory. JJ shall always be
consulted on operational matters and all outsource appointments such as roasters
must be approved by JJ.



3.  
Referrals.  JJ hereby agrees to refer all Territory inquiries for the purchase
of the Product to NCSV.  NCSV, on behalf of the Agreement, shall endeavour to
handle all inquiries for large quantities of the Product itself, provided,
however, that inquiries for sufficiently small quantities of the Product may be
referred to any previously authorized sub-agents or
sub-distributors.  Furthermore, JJ agrees not to compete for sales with NCSV
within the Territory and hereby agrees that all sales of the Product into the
Territory shall be made through NCSV with NCSV.



4.  
Considerations. It is hereby agreed that the net operating profit defined as
gross profit relating to product sales in the Territory after deduction of cost
of goods sold and agreed upon costs and expenses ("Net Profit") shall be shared
between JJ and NCSV on a 60/40 percent basis, respectively. All working capital
requirements shall be made available by NCSV. JJ shall have final say on all
budgetary matters.  NCSV shall pay JJ its pro rata portion of Net Profit monthly
on the 15th of the month following receipt of monies for Product sold.  JJ shall
have the right to audit net sales and Net Profit from time to time with
reasonable notice (which the Parties agree is 48 hours) to NCSV.   Payments
shall include a breakdown of sales for each customer products are sold to,
including customer’s contact information.



 
 

--------------------------------------------------------------------------------

 
5.  
NCSV Obligations on behalf of  the Agreement.  In consideration of the foregoing
exclusive appointment (as further described above), NCSV hereby agrees:



-  
5.1 at all times to work diligently and to market the Product and to employ
their best endeavours to protect and promote the interest of JJ and the Product;



-  
5.2 to notify JJ of any suspected infringement of trade mark and intellectual
property rights over and concerning the Product; and



-  
5.3 to handle all necessary billing of this Agreement.



6.  
Trademarks.  Subject to the terms and conditions of this Agreement, JJ hereby
grants to NCSV the non-transferable, non-exclusive right during the term of this
Agreement, within the Territory, to use the Trademarks solely in its advertising
and promotion of the Products hereunder, in accordance with applicable
law.  NCSC shall not use any other trademark or service mark confusingly similar
to the Trademarks, or combine the Trademarks with other marks without the prior
written approval of JJ.  NCSV shall not affix any Trademark to products other
than the genuine Products.  NCSV shall ensure that the nature and quality of any
services it provides in connection with its marketing and distribution of the
Products hereunder shall conform to the standards set by JJ.  NCSV agrees to
cooperate with JJ in facilitating JJ’s monitoring and control of the nature and
quality of any services that NCSV provides in connection with the Trademarks,
and to supply JJ with specimens of use of the Trademarks upon request.  NCSV
understands and agrees that the use of any Trademark in connection with this
Agreement shall not create any right, title or interest in or to the Trademark,
and that all such use and goodwill associated therewith shall inure solely to
the benefit of JJ.  Only JJ, and not NCSV, is entitled to register the
Trademarks or similar trademarks in any class of products or services in the
Territory. “Trademarks” shall include rights to the " Jammin Java" and
associated brands (including all brands owned by or marketed by JJ).



7.  
Marketing within the Territory.  NCSV will fund costs to work and develop the US
market, including all regional shows, distributor partner shows, sales training
to broker network and ride along sales calls to direct customers, demos, etc. JJ
will fund all costs for national shows, if agreed to attend and display. Costs
and budgets will be coordinated per show between NCSV and JJ for mutual
approval.



8.  
Affiliates.  Both Parties to this Agreement undertake to procure that their
obligations under this Agreement shall be binding on all subsidiaries and
associated companies of NCSV and JJ respectively as if such companies had
entered into this Agreement themselves.



9.  
Termination.  This Agreement shall be subject to termination, by either Party
during the first year (“First Year”) of this Agreement, by the giving of written
notice at least three months in advance of the end of such First Year term, it
always being understood that any such notice will only be allowable if all
contractual obligations, such as to roasters, undertaken on behalf of this
Agreement will have come to an end within the termination period. Otherwise this
Agreement will remain in place for 2 years, and will renew itself at the end of
each contract year in 2 year increments, renewing at the end of each contract
year for a period of two years (each a “Renewal”)(for example, if this Agreement
is not terminated as provided above at the end of the First Year, this Agreement
shall automatically renew for 2 additional years). In the event the Agreement is
not terminated (as provided above) during the First Year, this Agreement shall
remain in full force and effect absent a Breach or Termination Fee Payment until
the end of the then term, provided that the non-terminating party is provide
written notice by the terminating party of its intent to terminate this
Agreement at least 30 days prior to the end of any year before a
Renewal.  Notwithstanding the foregoing, either party may terminate this
Agreement immediately with written notice to the other party, in the event (each
a "Breach") (a) the other party shall fail to comply with any of the terms and
conditions of this Agreement and such failure is not remedied within 14 days of
receipt of written notice of such failure, or (b) either party should enter into
bankruptcy, receivership or suffer any sort of court administration of its
affairs.   Notwithstanding the above, this Agreement may be immediately
terminated by either party by providing the non-terminating party 15 days prior
written notice and paying such non-terminating party the Termination Fee
Payment.



 
 

--------------------------------------------------------------------------------

 
10.  
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of California, without regard to the conflict of laws or choice
of law principles thereof.



11.  
Notices.  All notices to either Party under this Agreement to the other Party
shall be deemed delivered if sent by courier mail to the Parties’ respective
addresses first noted above, or as provided by the Parties in writing from time
to time, with not less than 10 days prior notice.



12.  
Entire Agreement.  This Agreement constitutes the entire agreement among the
Parties with respect to the matters addressed herein, supersedes all prior
letters, correspondence, conversations, agreements, understandings, and
negotiations or discussions, both written and oral, express or implied, among
the Parties with respect to matters addressed herein and cannot be amended or
otherwise modified orally, but only by a written instrument executed by the
Parties setting forth such changes.



13.  
Assignment. Neither Party shall assign this Agreement or its rights without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. In the event either party sells or transfers
substantially all of its assets or securities to a separate entity or person or
this Agreement is assigned to another party or assumed by a successor entity or
person, the resulting owner of that party's assets or securities (after such
sale or transfer) shall either (a) accept and assume all rights under this
Agreement, which shall thereafter continue in effect binding the resulting
entity or person; or (b) pay the other party to this Agreement a lump sum
breakup fee equal to the estimated Net Profit payable to the non-terminating
party calculated as if this Agreement remained in effect for an additional 24
months from the termination date, with the estimated Net Profit due to the
non-terminating party based on the previous 12 months of Net Profit paid to the
non-breaching party (the "Termination Fee Payment")(e.g., the non-terminating
party would be due a lump sum payment equal to two times the previous 12 months
total Net Profit).



14.  
Waiver.  The failure of either Party to object to or to take affirmative action
with respect to any conduct of the other Party which is in violation of the
terms of this Agreement shall not be construed as a waiver thereof, or of any
future breach or subsequent wrongful conduct.  No waiver of any of the terms of
this Agreement shall be valid unless it is in writing and is signed by the Party
against whom such waiver is asserted.



15.  
Survival of Obligations.  Those provisions which by their nature would survive
termination or expiration of this Agreement and which will enable the Parties to
exercise their rights and fulfill their obligations under this Agreement shall
survive the termination or expiration of this Agreement.


 
 
 

--------------------------------------------------------------------------------

 
16.  
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable
law.  Any provision of this Agreement that is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability shall not invalidate or render unenforceable
the remaining provisions hereof.



17.  
No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
Parties hereto and this Agreement shall not be deemed to confer upon or give to
any other third-party any remedy, claim of liability or reimbursement, cause of
action or other right.



18.  
Good faith. Both Parties shall operate in good faith in connection with this
Agreement.

 
 
19.  
Status as Independent Contractor.  NCSV shall be considered an independent
contractor of JJ pursuant to this Agreement.  Neither Party to this Agreement
shall represent or hold itself out to be the employer, employee or agent of the
other.  Neither party shall possess the authority to bind the other Party in any
agreements without the express written consent of the entity to be bound.



20.  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.





Accepted and agreed as of the date first written above:
 


National Coffee and Service Vending
Jammin Java Corp
       
By: /s/ Rick Dutkiewicz
By: /s/ Anh Tran
Name:  Rick Dutkiewicz
Name: Anh Tran
Title:  Partner
Title:  Director


 
 
 

--------------------------------------------------------------------------------

 